UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7646



ANITA G. GALLAGHER,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                            Respondent - Appellee.




                            No. 98-7647



PAUL B. GALLAGHER,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.
                             No. 98-7740



LAURENCE M. HECHT,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-195-R, CA-98-44-R, CA-98-43-R)


Submitted:   June 30, 1999             Decided:   September 21, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Robert Lee, Jr., MACAULAY, LEE & POWELL, Richmond, Virginia;
Gerald Thomas Zerkin, GERALD T. ZERKIN & ASSOCIATES, Richmond,
Virginia, for Appellants. John H. McLees, Jr., OFFICE OF THE AT-
TORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated appeals, Anita G. Gallagher, Paul B.

Gallagher, and Laurence M. Hecht appeal the district court’s orders

denying relief on their petitions filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).     We have reviewed the voluminous record,

including   the   state   habeas   corpus   petitions   and   accompanying

exhibits and the district court’s orders, and find no reversible

error.   Accordingly, we deny certificates of appealability and

dismiss the appeals on the reasoning of the district court.            See

Gallagher v. Angelone, No. CA-98-195-R (W.D. Va. Oct. 7, 1998);

Gallagher v. Angelone, No. CA-98-44-R (W.D. Va. Oct. 7, 1998);

Hecht v. Angelone, No. CA-98-43-R (W.D. Va. Oct. 8, 1998).         We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 DISMISSED




                                     3